                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                              NO. 4:09-CR-00091-D

UNITED STATES OF AMERICA               )
                                       )
 v.                                    )   ORDER TO SEAL
                                       )
LANCE WHITAKER                         )

      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government Response

to Defendant's Motion for Sentencing Reduction Pursuant to First Step Act of 2018,

filed at Docket Entry 149, be sealed, except that filed, stamped copies be provided to

the United States Attorney's Office for the Eastern District of North Carolina and

counsel for the defendant.

      IT IS SO ORDERED, this __.i_ day of     f .t-br~tlr:(   , 2021.




                                 United States District Judge




        Case 4:09-cr-00091-D Document 152 Filed 02/08/21 Page 1 of 1
